03-15-00730-CR, 03-15-00731-CR & 03-15-00732-CR
                          SHONNA K. CASTILLO, CSR, RPR
                           OFFICIAL COURT REPORTER
                               167th DISTRICT COURT
                             TRAVIS COUNTY, TEXAS




December 4, 2015

TO:    COURT OF APPEALS, THIRD DISTRICT
       Attn: Jeffrey D. Kyle, Clerk

RE:    COURT OF APPEALS NOS. 03-15-00730-CR, 03-15-00731-CR, 03-15-00732-
       CR
       Trial Court Cause Numbers: D-l-DC-14-301864,14-302145, 14-302146
       Meagan Work

Dear Sir,

I am writing to request an extension on the above-mentioned cases. I will need a 10-day
extension to complete the Reporter's Record. I received the notice on 11-23-15 and the
record was due 11-30-15. There are three and a half full afternoons of testimony of 13
witnesses and 46 exhibits. I thank you for your attention to this matter.

Sincerely,

/s/ Shonna K. Castillo


Shonna K. Castillo
Official Court Reporter
167th District Court
P.O. Box 1748
Austin, TX 78767
512-854-9482 office
shonna.castillo@traviscountytx.gov